

Exhibit 10.12


 
TRUST UNDER GREATER COMMUNITY BANCORP
 
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT
 
        (a)                      This Agreement made this 25 day of June, 2008,
by and between GREATER COMMUNITY BANCORP (the “Company”) and WALTER J. SKIPPER
(the “Trustee”);
    
         (b)                      WHEREAS, the Company has previously adopted
the Executive Supplemental Retirement Income Agreement as listed in Appendix A
(“Plan” or “Plans”);
 
        (c)                      WHEREAS, the Company has incurred liability or
expects to incur liability under the terms of such Plans with respect to the
individual participating in such Plans (“Participant or “Participants”);
 
        (d)                      WHEREAS, the Company wish to establish a trust
(hereinafter called  “Trust”) and to contribute to the Trust assets to be held
therein, subject to the claims of the Company’s creditors in the event of
Company’s Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plans;
 
        (e)                      WHEREAS, it is the intention of the parties
that this Trust shall constitute an unfunded arrangement and shall not affect
the status of the Plans as unfunded arrangements maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended;
 
        (f)                      WHEREAS, it is the intention of the Company to
make contributions to the Trust to provide a source of funds to assist in the
meeting of the liabilities under the Plans;
 
NOW, THEREFORE, the parties do establish the Trust and agree that the Trust
shall comprise, held and disposed of as follows:
 
Section 1.      ESTABLISHMENT OF TRUST
 
        (a)                      The Company may from time to time make, or
cause to be made, contributions to the Trust of cash, including insurance
contracts and/or marketable securities, which are acceptable to the Trustee, and
which shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.  Neither the
Trustee nor any Participant or beneficiary shall have any right to compel such
contributions.
 
        (b)                      Except as provided in Section 4, the Trust
hereby established shall be irrevocable.
 
        (c)                      The Trust is intended to be a grantor trust, of
which the Company is the grantor, within the meaning of subpart E, part 1,
subchapter J, chapter 1, subtitle A of the Internal
 

 
 

--------------------------------------------------------------------------------

 

Revenue Code of 1986, as amended, and shall be construed accordingly.
 
        (d)                      The principal of the Trust, and any earnings
thereon shall be held separate and apart from other funds of the Company or any
of its subsidiaries and shall be used exclusively for the uses and purposes of
Plan participants and general creditors as herein set forth.  The Participants
and their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust.  Any rights created under the
Plans and this Trust Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries against the Company.  Any assets held by
the Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of Insolvency, as defined in Section 3(a)
herein.
 
Section 2.         PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.
 
        (a)                      The Company shall deliver to the Trustee a copy
of the Plan document for each of the Plans, together with a schedule (the
“Payment Schedule”) that indicates the amounts payable in respect of each
Participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plan), and the time of commencement for payment of such amounts.  If the
Company has not done so previously, it shall deliver the Plan documents and the
Payment Schedule to the Trustee before the occurrence of any Change of Control,
as defined herein, and upon the occurrence of a Change of Control, shall deliver
to the Trustee a current census of Participants and a current Payment Schedule
(to the extent revisions to the most previous Payment Schedule are necessary or
appropriate).  Following any Change of Control, the Payment Schedule may not be
modified or amended by the Company.  Except as otherwise provided herein, the
Trustee shall make payments to the Participants and their beneficiaries in
accordance with such Payment Schedule or, to the extent benefits cannot be
determined pursuant to the Payment Schedule, in accordance with the Plan
documents (as interpreted and directed by the Company).  The Trustee shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plans and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.
 
        (b)                      Subject to any determination made and set forth
in the Payment Schedule described in Section 2(a) following a Change of Control,
the entitlement of a Participant or his or her beneficiaries to benefits under
the Plans shall be determined by the Company or such party as it shall designate
under the Plans, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Plans.
 
        (c)                      The Company may make payment of benefits
directly to Plan participants or their beneficiaries as they become due under
the terms of the Plans.  The Company shall notify the Trustee of its decision to
make payment of benefits directly prior to the time amounts are payable to
participants or their beneficiaries.  In addition, if the principal of the
Trust, and any earnings thereon, are not sufficient to make payments of benefits
in accordance with the terms of the Plan, the Company shall make the balance of
each such payment as it falls due.  The Trustee shall notify the Company where
principal and earnings are not sufficient.
 
        (d)                      Upon a Change of Control, the Company shall, as
soon as possible, but
 

 
 

--------------------------------------------------------------------------------

 

in no event later than 5 days following the Change of Control or the plan
termination, as the case may be, make an irrevocable contribution to the Trust
in an amount equal to $570,000, to pay each Participant or beneficiary the
vested benefits to which he or she would be entitled pursuant to the terms of
the Plans as of the date on which the Change of Control or plan termination, as
the case may be, occurred.
 
Section 3.
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT.

 
        (a)                      The Trustee shall cease payment of benefits to
Participants and their beneficiaries if the Company is Insolvent.  The Company
shall be considered “Insolvent” for purposes of this Trust Agreement if (i) the
Company is unable to pay its debts as they become due, (ii) the Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code or (iii) the Company is determined to be Insolvent by any state of federal
regulatory authority.
 
        (b)                      At all times during the continuance of this
Trust, as provided in Section 1(d) hereof, the principal and income of the Trust
shall be subject to claims of general creditors of the Company under federal and
state law as set forth below.
 
            (1)                      The Board of Directors and the Chief
Executive Officer of the Company shall have the duty to inform the Trustee in
writing of the Company’s Insolvency.  If a person claiming to be a creditor of
the Company alleges in writing to the Trustee that the Company has become
Insolvent, the Trustee shall determine whether the Company is Insolvent and,
pending such determination, the Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.
 
            (2)                      Unless the Trustee has actual knowledge of
the Company’s Insolvency, or has received notice from the Company or a person
claiming to be a creditor alleging that the Company is Insolvent, the Trustee
shall have no duty to inquire whether the Company is Insolvent.  The Trustee may
in all events rely on such evidence concerning the Company’s solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company’s solvency.
 
            (3)                      If at any time the Trustee has determined
that the Company is Insolvent, the Trustee shall discontinue payments to Plan
participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Company’s general creditors.  Nothing in this Trust Agreement
shall in any way diminish any rights of Plan participants or their beneficiaries
to pursue their rights as general creditors of the Company with respect to
benefits due under the Plans or otherwise.
 
            (4)                      the Trustee shall resume the payment of
benefits to Plan participants or their beneficiaries in accordance with Section
2 of this Trust Agreement only after the Trustee has determined that the Company
is not Insolvent (or is no longer Insolvent).
 
        (c)                      Provided that there are sufficient assets, if
the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plans for
the period of
 

 
 

--------------------------------------------------------------------------------

 

such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.
 
Section 4.        PAYMENTS TO COMPANY.
 
Except as provided in Section 3 hereof or to reimburse the Company for taxes due
on earnings of the Trust (at an agreed upon 30% tax rate), the Company shall
have no right or power to direct the Trustee to return to the Company or to
divert to others any of the Trust assets before all payment of benefits have
been made to Plan participants and their beneficiaries pursuant to the terms of
the Plans.
 
Section 5.        INVESTMENT AUTHORITY.
 
The Trustee shall invest and reinvest the principal and income of the Trust, in
its discretion, in securities and in any other form of property not prohibited
by law, without regard to any restrictions imposed by state law or investment by
fiduciaries, but subject, however, to such written investment guidelines or
directions, if any, as the Company may provide from time to time to the
Trustee.  The Trustee may invest in securities  (including stock or rights to
acquire stock) or obligations issued by the Company, or in securities of any
open-end or closed-end management type investment company or investment trust
registered under the Investment Company Act of 1940, as amended, which would be
regarded by prudent businessmen as a safe investment.  The fact that the Trustee
or any affiliate of the Trustee is providing services to and receiving
remuneration from any of the foregoing investment companies or trusts as
investment advisor, custodian, transfer agent, registrar, or otherwise shall not
preclude the Trustee from investing in the securities of such investment
companies or investment trusts.  The Trustee may also invest and reinvest or
otherwise deposit the Trust assets in savings accounts, time deposit accounts,
certificates of deposit, money market funds, or other evidences of deposit
issued by Trustee and/or any other national bank, savings and loan institution,
state member bank, state non-member bank, or other depository institution which
now or in future is an affiliate or subsidiary of  Trustee.   All rights
associated with assets of the Trust shall be exercised by the Trustee or the
person designated by the Trustee, and shall in no event be exercisable by or
rest with the Participants, except that prior to a Change of Control voting
rights with respect to the Trust assets will be exercised by the Company.
 
The Trustee shall have the further right to:
 
        (a)                      To borrow from anyone such amount or amounts of
money necessary to carry out the purpose of this Trust and for that purpose to
mortgage or pledge all or any part of the Trust;
 
        (b)                      To retain in the Trust for investment or
pending distributions, any portion of the Trust in cash deemed appropriate by
the Trustee, notwithstanding that Trustee or any affiliate thereof may accrue
interest on such amounts;
 
        (c)                      To deposit securities with a clearing
corporation as defined in Article Eight of the Uniform Commercial Code; to hold
the certificates representing securities, including those in bearer form, in
bulk form with, and to merge such certificates into, certificates of the same
class of the same issuer which constitutes assets of other accounts or owners,
without certification as to the ownership attached; and to utilize a book-entry
system for the transfer or pledge of securities held by the Trustee or by a
clearing corporation, provided that the records of the Trustee shall indicate
 

 
 

--------------------------------------------------------------------------------

 

the actual ownership of the securities and other property of the Trust Fund;
 
        (d)                      To participate in and use the Federal
book-entry Account system, a service provided by the Federal Reserve Bank for
its member banks for deposit of Treasury securities; and
 
        (e)                      To hold securities or property in the name of
the Trustee or its nominee or nominees or in such other form as it determines
best with or without disclosing the Trust relationship, providing the records of
the Trust shall indicate the actual ownership of such securities or other
property.
 
Section 6.      DISPOSITION OF INCOME.
 
During the term of this Trust, all income received by the Trust, net of expenses
and taxes (to be paid to the Company as set forth in Section 4), shall be
accumulated and reinvested.
 
Section 7.      ACCOUNTING BY TRUSTEE.
 
The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee.  Within 60 days following the close of each calendar
year and within 60 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions affected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.
 
Section 8.       RESPONSIBILITY OF TRUSTEE.
 
        (a)                      The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in the like capacity and familiar with such matters would use in
the conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by the Company which is
contemplated by, and in conformity with, the terms of the Plans or this Trust
and is given in writing (or any other mutually agreeable form) by the
Company.   In the event of a dispute between the Company and a party, the
Trustee may apply to a court of competent jurisdiction to resolve the dispute.
 
        (b)                      If the Trustee undertakes or defends any
litigation arising in connection with this Trust, the Company agrees to
indemnify the Trustee against the Trustee’s costs, expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments.  If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.
 
        (c)                      The Trustee may consult with legal counsel (who
may also be counsel for the Company generally) with respect to any of its duties
or obligations hereunder.
 

 
 

--------------------------------------------------------------------------------

 

        (d)                      The Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist in performing any of its duties or obligations hereunder.
 
        (e)                      The Trustee shall have, without exclusion, all
powers conferred on the Trustees by applicable law, unless expressly provided
otherwise herein, provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor the Trustee, or to
loan to any person the proceeds of any borrowing against such policy.
 
        (f)                      Notwithstanding any powers granted to the
Trustee pursuant to this Trust Agreement or to applicable law, the Trustee shall
not have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of Section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Internal Revenue Code.
 
        (g)                      The Trustee shall not be responsible or liable
for any failure or delay in the performance of its obligations under this Trust
Agreement arising out of or caused directly or indirectly, by circumstances
beyond its reasonable control, including without limitation: acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions; loss or malfunction of utilities or
communication services; accidents; labor disputes; acts of civil or military
authority; governmental action; or inability to obtain labor, material,
equipment or transportation.
 
        (h)                      The Company recognizes that a burden of
litigation may be imposed on Trustee, as a result of some act or transaction for
which it has no responsibility or over which it has no control under this
Agreement.  Accordingly, and in consideration of Trustee's agreement to act as
trustee hereunder, the Company hereby agrees to indemnify and hold Walter J.
Skipper and his affiliates, and employees harmless from and against all claims,
expenses (including reasonable counsel fees), liabilities, damages, actions or
other charges incurred by or assessed against Walter J. Skipper, as direct or
indirect result of anything done or omitted by Walter J. Skipper in reliance
upon the directions (or absence of directions) of the Plan Administrator, the
Company, any Investment Adviser, or a Plan participant or beneficiary, or upon
the advice of Trustee's counsel, provided, however, that the foregoing shall not
apply to the extent of the Trustee's fraud or negligence.  The Trustee agrees to
indemnify and hold the Company and its affiliates, directors, officers, and
employees harmless from and against all claims, expenses (including reasonable
counsel fees), liabilities, damages, actions or other charges incurred by or
assessed against the Company, as a result of the Trustee's fraud or negligence.
 
Section 9.        COMPENSATION AND EXPENSES OF TRUSTEE.
 
The Trust shall pay all administrative and the Trustee’s out of pocket fees and
expenses.
 
Section 10.      RESIGNATION AND REMOVAL OF TRUSTEE.
 
        (a)                      The Trustee may resign at any time by written
notice to the Company, which shall be effective 90 days after receipt of such
notice unless the Company and the Trustee agree otherwise.
 

 
 

--------------------------------------------------------------------------------

 



 
        (b)                      The Trustee may be removed by the Company on
300 days’ notice or upon shorter notice accepted by the Trustee.
 
        (c)                      Upon resignation or removal of the Trustee and
appointment of a successor the Trustee, all assets shall subsequently be
transferred to the successor the Trustee.  The transfer shall be completed
within 120 days after receipt of notice of resignation, removal or transfer,
unless the Company extends the time limit.
 
        (d)                      If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 11 hereof, by the
effective date of resignation or removal under paragraphs (a) or (b) of this
section.  If no such appointment has been made, the Trustee may apply to a court
of competent jurisdiction for appointment of a successor or for
instructions.  All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.
 
Section 11.     APPOINTMENT OF SUCCESSOR.
 
        (a)                      If the Trustee resigns or is removed in
accordance with Section 10(a) or (b) hereof, the Company may appoint any third
party, such as a bank trust department or other party that may be granted
corporate the Trustee powers under state law, as a successor to replace the
Trustee upon resignation or removal.  The appointment shall be effective when
accepted in writing by the new the Trustee, who shall have all of the rights and
powers of the former the Trustee, including ownership rights in the Trust
assets.  The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.
 
        (b)                      The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 7 and 8 hereof.  The successor Trustee shall
not be responsible for and Company shall indemnify and defend the successor
Trustee from any claim or liability resulting from any action or inaction of any
prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.
 
Section 12.     AMENDMENT OR TERMINATION.
 
        (a)                      This Trust Agreement may be amended by a
written instrument executed by the Trustee and the Company.  Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plans or shall
make the Trust revocable after it has become irrevocable.
 
        (b)                      The Trust shall not terminate until the date on
which Plan participants and their beneficiaries are no longer entitled to
benefits pursuant to the terms of the Plans.  Upon termination of the Trust any
assets remaining in the Trust shall be returned to the Company.
 
        (c)                      All assets in the Trust at termination shall be
paid to the participant or beneficiary of the Plans.
 
Section 13.    MISCELLANEOUS.
 
        (a)                      Any provision of this Trust Agreement
prohibited by law shall be
 

 
 

--------------------------------------------------------------------------------

 

ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
 
        (b)                      Benefits payable to Plan participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.
 
        (c)                      This Trust Agreement shall be governed by and
construed in accordance with the laws of Wisconsin and of the United States
of America.
 
        (d)                      For purposes of this Trust, Change of Control
shall mean:
 
(i)  The purchase or other acquisition by any person, entity or group of
persons, within the meaning of section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (“Act”), or any comparable successor provisions, other than persons
who are currently shareholders of the Company, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 20 percent or more of
either the outstanding shares of common stock or the combined voting power of
the then outstanding voting securities entitled to vote generally of the
Company, or (ii) the approval by the shareholders of the Company of (A) a
reorganization, merger, or consolidation, in each case, with respect to which
persons who were shareholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50 percent of the combined voting power, entitled to vote generally in the
election of directors, of the reorganized, merged or consolidated entity’s then
outstanding securities, or (B) a liquidation or dissolution of the Company, or
(C) the sale of all or substantially all of the assets of the Company.

 
        (e)                      Any notices required or designed to be given to
any party hereto shall be in writing, and shall be deemed given when actually
received by the party to whom it was addressed.
 
Section 14.     EFFECTIVE DATE.
 
The effective date of this Trust Agreement shall be June 30, 2008.
 
ATTEST:
GREATER COMMUNITY BANCORP
           
/s/ Stephen J. Mauger
By:
/s/ Anthony M. Bruno, Jr.
Stephen J. Mauger
 
Anthony M. Bruno, Jr.
   
Chairman, President & CEO
             
WALTER J. SKIPPER
       
By:
/s/ Walter J. Skipper
   
Trustee


 
 

 
 

--------------------------------------------------------------------------------

 

 
APPENDIX A
 


AMENDMENT TO EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT


This Amendment is made as of _________________ between Anthony Bruno
(“Executive”) and Greater Community Bank (“Bank”), a state chartered commercial
bank having its principal place of business in New Jersey.


RECITALS


WHEREAS, the Bank has adopted an Executive Supplemental Retirement Income
Agreement (“Agreement”) to pay additional compensation to the Executive after
retirement or other termination of employment; and


WHEREAS, the Agreement was effective February 1, 2004; and


WHEREAS, Greater Community Bancorp (“GCB”) is a party to the Agreement for the
sole purpose of guaranteeing the Bank’s performance; and


WHEREAS, the Executive, Bank, and GCB desire to amend the Agreement to comply
with Internal Revenue Code Section 409A and the applicable federal regulations
thereto; and


WHEREAS, GCB has entered into an agreement and plan of merger with Valley
National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will
merge into Valley (the "Merger"); and


WHEREAS, GCB and Valley wish to provide a payment upon the Merger in
satisfaction of Bank's obligations under the Agreement.


WHEREAS, Section 13.1 of the Agreement permits the Agreement to be amended with
the express written consent of the parties and pursuant to a resolution of the
Board of Directors.


NOW THEREFORE, the Agreement is amended as follows:


1.           Upon the merger of GCB into Valley, GCB shall pay $570,000.00 into
a rabbi trust selected by Executive.  Executive shall be permitted to select the
investments of the rabbi trust.


2.           The assets held in the rabbi trust shall be distributed to
Executive or his secular trust, as selected by Executive, on January 5, 2009.

 
 

--------------------------------------------------------------------------------

 

3.           Upon payment of the amount pursuant to Section 2 above, the parties
shall have no further obligations under the Agreement.


4.           To the extent applicable, it is intended that the Agreement and
this Amendment comply with the requirements of Section 409A of the Internal
Revenue Code, and they shall be interpreted in a manner consistent with this
intent in order to avoid the imposition of any additional tax under Section 409A
of the Code. The parties shall cooperate to take such actions and to make such
changes as are necessary to comply with such requirements.


IN WITNESS WHEREOF the Parties consent to this Amendment.




ATTEST:
 
GREATER COMMUNITY BANK
            
By:
                  
ATTEST:
 
GREATER COMMUNITY BANCORP
            
By:
                  
WITNESS:
 
EXECUTIVE
                   
Anthony Bruno
       



 




